DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive. Applicant argues the combination of Mills, Craib, and Kenner fail to teach or reasonably suggest applicant’s claimed invention due to the lack of teaching within Kenner of IPTV content. In response, Kenner is only introduced to teach the advantage of selecting a video content source that is proximate to the video content receiver in order to more efficiently transfer said video content over the network (given that a shorter distance to travel requires fewer node traversals over the network and lowers the chances of transmission error). The transmission of IPTV content specifically is disclosed by Mills.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mills (9,294,728, of record) in view of Craib et al. (2010/0146527, of record) [Craib] and Kenner et al. (6,421,726, of record) [Kenner].
Regarding claims 21 and 31, Mills discloses a method for presenting internet protocol television (IPTV) content on a software platform executing on an electronic device of an end user the receives the IPTV content via a network, the method comprising:
receiving, from the end user, a selection of the IPTV content for display to the end user (col. 4 line 61 - col. 5 line 2);
executing, by the end user’s electronic device a middleware component (fig. 1 middleware 30) to process the selected IPTV content (wherein the middleware component resides within the set top box (STB) itself, negating the need for a separate streaming server, col. 4 lines 40-60 and col. 7 lines 28-45), wherein a dynamic video source selection (DVSS) mechanism is configured to select a source of the selected IPTV content from a plurality of different content source providers (col. 8 lines 39-56 and col. 9 line 66 - col. 10 line 13);
managing access to the selected IPTV content using a Conditional Access (CA) interface of the middleware component (password protected account access, col. 5 lines 53-64 and col. 16 lines 4-19):
selecting, by the DVSS, one of a plurality of codecs to display the selected IPTV content received from the selected source of the IPTV content (col. 8 lines 1-32); and
rendering, using the codec selected by the DVSS, selected IPTV content to the end user via a display (col. 5 lines 29-41 and col. 16 lines 20-33).
Mills fails to disclose the middleware component residing in the STB further comprises the DVSS mechanism and wherein the source of the selected IPTV content is automatically selected by the DVSS mechanism based upon a location of the electronic device within the network. Mills teaches said DVSS mechanism, the VRT, can be installed in any existing system to provide the benefit of reducing the cost and difficulty of implementation (col. 7 lines 18-27) in addition to inexpensively increasing the amount of content directly available to a user (col. 7 lines 46-55).
In an analogous art, Craib teaches a multi-source STB (fig. 1 STB 1, paragraphs 0033- 0034) with a CA interface (paragraphs 0014, 0022, 0118, and 0127) that incorporates DVSS functionality to access the plurality of sources (paragraph 0130).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Mills to include the middleware component residing in the STB further comprises the DVSS mechanism as suggested by Craib. This is a clear instance which provides the disclosed advantages of incorporating the DVSS (i.e. VRT) into an existing system (the STB) to reduce cost and complexity (Mills).
Mills and Craib fail to disclose the source of the selected IPTV content is automatically selected by the DVSS mechanism based upon a location of the electronic device within the network.
In an analogous art, Kenner teaches selecting sources for requested content based upon the respective locations of devices within a network, for the benefit reducing delays and accessibility problems by selecting proximate sources in response to user requests (col. 4 lines 24-39).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of Mills and Craib to include the source of the selected IPTV content is automatically selected based upon a location of the electronic device within the network, as suggested by Kenner, for the benefit of reducing delays and accessibility problems by selecting proximate sources in response to user requests.

Regarding claim 22, Mills, Craib, and Kenner disclose the method of claim 21, further comprising: using the CA manager and a CA interface configured between the middleware component and the CA manager wherein the CA interface enables features initiated for CA controlled by the content source provider (user authentication, Mills col. 16 lines 4-19).

Regarding claim 23, Mills, Craib, and Kenner disclose the method of claim 22, further comprising: receiving the media content which has been encoded from the content source provider at the software platform; and decoding the media content using the codec manager with a media interface and a network interface (rendering, Mills col. 5 lines 29-41).

Regarding claim 24, Mills, Craib, and Kenner disclose the method of claim 23, further comprising: configuring the middleware component with a plurality of interfaces for enabling communication between at least a graphics interface (for custom generation of content, Mills col. 6 lines 51-67), a CA interface (Mills, col. 16 lines 4-19), a media interface (for delivery to display 50, Mills fig. 1), a system settings interface (Mills col. 9 lines 36-52), and a persistent storage interface (Mills col. 6 lines 15-22 and col. 9 lines 6-18).

Regarding claim 25, Mills, Craib, and Kenner disclose the method of claim 24, further comprising: wherein the DVSS component is configured with one or more of a PVR controller, an IGMP client, an RTSP client, and a DVB-T client (VOD storage is a form a personal video recording, Mills col. 2 lines 43-55, and the wherein the middleware component includes the DVSS component, all which reside with the client side STB according to the combination of Mills and Craib).

Regarding claims 26 and 27, Mills, Craib, and Kenner disclose the method of claim 25, but fail to disclose one or more of the plurality of interfaces and the middleware component is embedded within a Document Object Model (DOM) on the software platform operating on the end user's electronic device and receiving DOM requests at the software platform; and translating a DOM request into an application programming interface (API) request for interaction with the middleware component.
Examiner takes official notice that implementing interfaces within a client device as Document Object Model for communication with an API was notoriously well known in the art at the time of invention. DOM is a cross-platform and language independent interface for manipulating HTML documents. This is particularly relevant to Mills, who discloses the VRT as an HTTP client which communicates using HTTP requests (Mills col. 5 lines 2-5).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Mills, Craib, and Kenner to include the middleware component is embedded within a Document Object Model (DOM) on the software platform operating on the end user's electronic device, receiving DOM requests at the software platform; and translating a DOM request into an application programming interface (API) request for interaction with the middleware component, for the known benefit of cross platform compatibility associated with the DOM interface.

Regarding claim 28, Mills, Craib, and Kenner disclose the method of claim 21, further comprising: receiving the IPTV content on the software platform from an Internet Protocol (IP) closed network (IPTV content, Mills col. 3 lines 9-25, wherein one embodiment of Mills places the network entirely within and LAN, col. 4 lines 15-31).

Regarding claim 29, Mills, Craib, and Kenner disclose the method of claim 27, but fail to disclose configuring the DOM request into a JavaScript request for supporting the DVSS component to display the media content.
Examiner takes official notice that utilizing JavaScript requests was notoriously well known in the art at the time of invention. Similar to DOM interfacing, JavaScript interfacing is associated with cross platform compatibility, as JavaScript is not limited to any one operating environment.
It would have been obvious at the time to a person of ordinary skill in the art to modify the method of Mills, Craib, and Kenner to include configuring the DOM request into a JavaScript request for supporting the DVSS component to display the media content, for the benefit of maintaining the cross-compatibility nature of the software in use across multiple components.

Regarding claim 30, Mills, Craib, and Kenner disclose the method of claim 29, further comprising: configuring the DOM request into JavaScript request to decrypt the media content for the DVSS component to display the media content (Craib paragraph 0118).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421